706 N.W.2d 7 (2005)
474 Mich. 878
Kevin MACLACHLAN, Personal Representative of the Estate of David MacLachlan, Deceased, Plaintiff-Appellee,
v.
CAPITAL AREA TRANSPORTATION AUTHORITY and John Doe, Defendants, and
City of Lansing, Defendant-Appellant.
Docket No. 128131, COA No. 252221.
Supreme Court of Michigan.
October 7, 2005.
On order of the Court, the application for leave to appeal the January 20, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether the Court of Appeals erred in reversing the trial court's conclusion that defendant City of Lansing was entitled to summary disposition based on governmental immunity. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments in application papers.